NO. 12-08-00046-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

RUSSELL HIRNER,§
		APPEAL FROM THE FOURTH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF
JANE DOE, INDIVIDUALLY AND
ON BEHALF OF HER MINOR
CHILDREN, J.A.D. AND J.B.D.,
APPELLEE§
		RUSK COUNTY, TEXAS
 
MEMORANDUM OPINION

	Russell Hirner filed this appeal after plaintiff Jane Doe, individually and on behalf of her minor
children, J.A.D. and J.B.D., nonsuited her claims against him.  Hirner raises fifteen issues on appeal. 
We dismiss for want of jurisdiction.

Background
	Hirner is an inmate, who is serving a fifteen year sentence for aggravated sexual assault of a
child.  Doe filed the instant personal injury lawsuit against Hirner, Longview Baptist Temple, and
Robert Gray, Sr. seeking damages arising from the conduct underlying Hirner's criminal conviction. 
Subsequently, Doe entered into a settlement agreement with Longview Baptist Temple and Gray and
dismissed her claims with prejudice against these parties.  Thereafter, Doe nonsuited her claims against
Hirner.  This appeal followed.

Nonsuit and a Defendant's Standing to Appeal
	A plaintiff has an absolute right to take a nonsuit.  See Hooks v. Fourth Ct. of Appeals, 808
S.W.2d 56, 59 (Tex. 1991).  A nonsuit nullifies the controversy and renders interlocutory orders in the
case moot.  See In re Bennett, 960 S.W.2d 35, 38 (Tex. 1997).  
	When the court signs an order on the plaintiff's nonsuit, the dismissal does not prevent the
defendant from being heard on his own claims for affirmative relief, if any.  See Tex. R. Civ. P. 96,
162; Univ. of Tex. Med. Branch at Galveston v. Estate of Blackmon, 195 S.W.3d 98, 100 (Tex.
2006).  However, after a plaintiff takes a nonsuit against a defendant, a defendant who has no
outstanding claims for affirmative relief, is no longer a party to the suit with standing to appeal.  See,
e.g., United Oil & Minerals, Inc. v. Costilla Energy, Inc., 1 S.W.3d 840, 844 (Tex. App.-Corpus
Christi 1999, pet. dism'd); Preston v. American Eagle Ins. Co., 948 S.W.2d 18, 21 (Tex. App.-Dallas
1997, no writ).  When the plaintiff nonsuits her claims, there is no longer a case or controversy and
the court of appeals has no jurisdiction over the suit.  See, e.g., Estate of Blackmon, 195 S.W.3d at
101. 
	In the instant case, Hirner made only a general denial; he pleaded no counterclaims.  Hirner
made no motions for sanctions nor requests for attorney's fees.  While Hirner had moved, prior to
Doe's nonsuit, to "suppress" his deposition testimony, such a motion is not an independent claim for
affirmative relief that survives the motion for nonsuit.  See Le v. Kilpatrick, 112 S.W.3d 631, 634
(Tex. App.-Tyler 2003, no pet.) (To qualify as a claim for "affirmative relief" that is not affected by
a plaintiff's nonsuit, a defensive pleading must allege that the defendant has a cause of action,
independent of the plaintiff's claim, on which he could recover benefits, compensation, or relief, even
though the plaintiff may abandon her cause of action or fail to establish it.).  Since Hirner had no
outstanding claims for affirmative relief, by virtue of Doe's nonsuit of her claims against him, he
ceased to be a party to the suit with standing to appeal.  Therefore, we are without jurisdiction to
consider Hirner's appeal.  See Estate of Blackmon, 195 S.W.3d at 101. 

Disposition
	Having held that Hirner lacks standing to appeal, we dismiss the appeal for want of
jurisdiction.
   BRIAN HOYLE  
									   Justice
 
Opinion delivered June 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)